DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/5/2020 is acknowledged.
Accordingly, claims 4-12 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 1-3 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “performing first strand synthesis or in-emulsion droplet amplification of a barcode nucleic acid to generate double stranded nucleic acids” renders the claim indefinite because it is unclear what steps is encompassed to achieve a double strand barcode nucleic acids. Either “first strand synthesis” or “in-emulsion droplet 
The recitation of “wherein the barcode nucleic acid comprises regions complementary to conserved regions of gene sequences of interest as well as at least one priming site complementary to one side of a single stranded 5’-5’ bowtie linker nucleic acid comprising a central 5’-5’ phosphodiester linker flanked on one side by a sequence complementary to a nucleic acid origami nanostructure” renders the claim indefinite because it is unclear whether it is the barcode nucleic acid flanked by sequence complementary to a origami nanostructure or the bowtie linker being flanked by sequence complementary to a origami nanostructure.  
Dependent claims 2 and 3 are rejected for same reason because they depend on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of incorporating single stranded barcoded DNA into a DNA origami nanostructure, the method comprising: a), performing first strand synthesis from a barcoded DNA to produce a double stranded barcoded DNA, wherein the barcoded DNA comprises regions complementary to a conserved region of a gene of interest and at least one priming site complementary to one side of a single stranded 5’-5’ bowtie linker DNA molecule, wherein said linker comprises a central 5’-5’ phosphodiester linker flanked on one side by a sequence complementary to a DNA origami nanostructure; b) combining the double stranded barcode DNA and the 5’-5’ bowtie linker DNA in an oil-emulsion droplet comprising reagent for elongating a target nucleic acid; c) perform thermal cycling to the oil-emulsion droplet to yield an elongation droplet; d) extracting elongation products from the elongation droplet; e) purifying ss DNA barcoded 5’-5’ bowtie polynucleotides into a DNA origami nanostructure; does not reasonably provide enablement for a method of incorporating ssDNA barcoded polynucleotide into other types of nucleic acid origami structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
The claimed invention is drawn to a method of incorporating ssDNA barcoded polynucleotide into a nucleic acid origami nanostructure comprising the recited steps in claim 1, and claim 2 further recites annealing the 5’-5’ bowtie polynucleotide to a nucleic acid origami.  
The breadth of the claim 
The scope of the claim encompasses incorporating ssDNA barcoded polynucleotide into nucleic acid origami including both DNA and RNA origami nanostructure.
The teaching from the specification and the presence of working examples 
The specification teaches using DNA origami nanostructures to obtain sequence information from antibody mRNAs from single cells.  The specification gives specific example of generating DNA origami nanostructure with barcoded ssDNA sequence in examples 1 and 2.  However, the specification does not teach how to generate such barcoded origami nanostructure with RNA origami.  The claimed scope thus exceeds the teaching from the disclosure of the specification.
The state of art at the time of filing and the amount of experimentation required to practice the invention
The prior art is silent on how to generate a barcoded nucleic acid origami nanostructure using a bowtie linker as claimed.
The prior art recognizes that while DNA origami advances greatly, the development of RNA origami structure lags behind DNA origami structure by a large gap.  Jabbari et al (ACS Combinatorial Science, 2015, Vol.17, pages 535-547) teach “Despite all efforts on RNA nanotechnology, structure made by RNA have been limited in size.” Jabbari et al. teach “although both DNA and RNA origami have come a long way, they are both relatively new research topics…By comparing Figure 1 and 3, we can see a large gap between the development of research in DNA and RNA origami as well as the lag of computational research in these two fields (see page 542, 2nd col., 2nd paragraph).   
As such, due to the lack of sufficient teaching from the prior art, a skilled in the art would have to rely on the teaching from the specification to perform the method as claimed.  In the instant case, the specification does not teach other nucleic acid origami structure than the DNA origami structure.  The specification does not teach how to make other nucleic acid origami structure such as RNA origami structure to be used to incorporate barcoded sequence.  The skilled in artisan would thus have to engage in undue experimentation to make different types of origamis structure, and incorporating ssDNA barcoded sequence as claimed.  Therefore, the claimed invention is only enabled to the scope claimed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636